UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                                   Airman DALE S. PROFFITT
                                      United States Air Force

                                              ACM S32229

                                             26 March 2015

         Sentence adjudged 31 January 2014 by SPCM convened at Seymour
         Johnson Air Force Base, North Carolina. Military Judge: Wendy L.
         Sherman (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 8 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Major Thomas A. Smith.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                  Before

                                 ALLRED, HECKER, and TELLER
                                    Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court